

115 HR 4894 IH: Harmful Tax Prevention Act
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4894IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2018Mrs. Noem introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act to provide temporary relief from the annual
			 fee imposed on health insurance providers.
	
 1.Short titleThis Act may be cited as the Harmful Tax Prevention Act. 2.Partial relief from annual fee on health insurance providers (a)In generalSection 9010 of the Patient Protection and Affordable Care Act is amended by adding at the end the following new subsection:
				
					(k)Optional relief for 2018
 (1)In generalIn the case of a covered entity that meets the requirements of paragraph (2), the fee described in subsection (a)(1) shall be reduced by the sum of the premium rebates provided pursuant to paragraph (2).
 (2)Rebates for individualsA covered entity meets the requirements of this paragraph if such entity demonstrates to the satisfaction of the Secretary of the Treasury (in consultation with the Secretary of Health and Human Services, Administrator of the Centers for Medicare and Medicaid Services, and the National Association of Insurance Commissioners, as appropriate) that such entity will provide—
 (A)not later than April 30, 2019, to each individual enrolled in calendar year 2018 in a qualified rebate plan offered by such entity a premium rebate equal to the lesser of—
 (i)2 percent of the net premiums written for coverage under such plan for such individual for calendar year 2018, or
 (ii)the amount of the premiums described in subparagraph (A) paid by such individual, and (B)for individuals who will receive a premium rebate described in subparagraph (A) after September 30, 2018, notice to such individuals by such date of such premium rebate.
 (3)Qualified rebate planFor purposes of this subsection, the term qualified rebate plan means, with respect to a covered entity, any combination, as elected by the covered entity, of the following categories of health plans:
 (A)A health plan offered in the individual market. (B)A health plan offered in the group market.
 (C)A Medicare Advantage plan under part C of title XVIII of the Social Security Act. (D)A prescription drug plan offered under part D of such title XVIII.
 (4)Reduction in premiums treated as rebatesFor purposes of this subsection, a reduction in premiums owed by an individual for a month shall be treated as a premium rebate paid to such individual on the first day of such month.
 (l)Medicaid managed care plans reduction for 2018In the case of a medicaid managed care organization (as defined in section 1903(m)(1)(A) of the Social Security Act), the fee described in subsection (a)(1) shall be reduced by an amount equal to 2 percent of the net premiums written for coverage under a medicaid managed care plan (under section 1903(m) or section 1932 of such Act) for calendar year 2018..
 (b)Medical loss ratioSection 2718 of the Public Health Service Act is amended by adding at the end the following new subsection:
				
 (f)Amounts expended for premium rebates not includedNo amount expended pursuant to subsections (k) or (l) of section 9010 of the Patient Protection and Affordable Care Act shall be taken into account for purposes of this section..
 (c)Conforming amendmentSection 9010(b)(1) of the Patient Protection and Affordable Care Act is amended by striking the fee under this section and inserting the amount determined under this subsection. (d)Effective date (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply with respect to calendar years beginning after December 31, 2017.
 (2)Medical loss ratioThe amendment made by subsection (b) shall apply with respect to plan years beginning after December 31, 2017.
				